United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3852
                                    ___________

In re: Baycol Products Litigation    *
                                     *
----------------------------         *
                                     *
Vincent J. Caravella,                *
                                     *
               Appellant,            *
                                     * Appeal from the United States
        v.                           * District Court for the
                                     * District of Minnesota.
Bayer AG; Bayer Corporation;         *
Smithkline Beecham Corporation,      * [UNPUBLISHED]
doing business as GlaxoSmithKline,   *
                                     *
               Appellees.            *
                                ___________

                             Submitted: December 29, 2009
                                Filed: January 7, 2010
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

     Vincent Caravella appeals the district court’s1 adverse grant of summary
judgment in his products-liability diversity action. Having carefully reviewed the


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
record, we find no abuse of discretion in the district court’s exclusion of the opinion
of Caravella’s expert, see Bland v. Verizon Wireless, L.L.C., 538 F.3d 893, 896 (8th
Cir. 2008), or in the court’s discovery rulings, see Ahlberg v. Chrysler Corp., 481 F.3d
630, 637 (8th Cir. 2007). We also agree with the district court’s determination that,
without an expert opinion as to causation, there were no trialworthy issues on
Caravella’s claims under New York law. See Bannister v. Bemis Co., 556 F.3d 882,
884 (8th Cir. 2009) (reviewing de novo summary judgment order and interpretation
of state law). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-